Citation Nr: 1440266	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  07-09 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to increases in the ratings for generalized anxiety disorder and recurrent major depression, currently rated 30 percent prior to March 16, 2005, 50 percent from March 16, 2005, and 70 percent from October 1, 2012.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1967 to February 1969.  This case is before the Board of Veterans' Appeals (Board) on appeal from June and August 2005 rating decisions by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) which, respectively, granted a 50 percent rating for generalized anxiety disorder, effective March 16, 2005, and denied a TDIU rating.  In June 2010 the Board remanded the case to the RO to afford the Veteran a personal hearing before a Veterans Law Judge.  In September 2010, a Travel Board hearing was held before the undersigned; a transcript of that hearing is in the record.  In March 2011, the Board remanded the case to the RO for additional development.

A December 2012 Board decision denied a higher rating for generalized anxiety disorder and a TDIU rating (as well as another claim for a higher rating).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2013, the parties - the Veteran and the legal representative of the VA, the Office of the General Counsel - filed a Joint Motion for Partial Remand to vacate the Board's decision insofar as the generalized anxiety disorder and TDIU claims are concerned, and to remand the case to the Board.  The Court in June 2013 granted the Joint Motion, and remanded the matter for readjudication consistent with the terms of the Joint Motion.  

In December 2013, the Board remanded the case to the RO for additional development.  A February 2014 rating decision granted a 70 percent rating for the generalized anxiety disorder and recurrent major depression, effective October 1, 2012.  The Veteran continues his appeal for a higher rating.  

In January 2010 the Veteran filed a new claim seeking service connection for posttraumatic stress disorder (PTSD).  It appears that the RO initiated development of that claim, but then (in a September 2010 letter) notified him that the issue of PTSD was considered part of his pending appeal for a higher rating for his psychiatric disability.  It is further noted that the symptom manifestations of his service-connected generalized anxiety disorder and recurrent major depression (the latter disability having been added by the RO in its February 2014 rating decision) arose out of his claimed stressors in service, and that evaluations of the Veteran's psychiatric disabilities are accomplished using the same general rating formula under 38 C.F.R. § 4.130.  

The issues of entitlement to a rating in excess of 70 percent for generalized anxiety disorder and recurrent major depression from October 1, 2012 and entitlement to a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  From March 16, 2004 to March 16, 2005, it was not factually ascertainable that the Veteran's generalized anxiety disorder and recurrent major depression symptoms increased in severity such that they were productive of occupational and social impairment with reduced reliability and productivity..

2.  From March 16, 2005 through September 2012, the Veteran's generalized anxiety disorder and recurrent major depression are shown to have been productive of a disability picture that more nearly approximates occupational and social impairment with reduced reliability and productivity, and difficulty in establishing and maintaining effective relationships; there was no evidence of occupational and social impairment with deficiencies in most areas due to such symptoms as obsessional rituals that interfere with routine activities, illogical or obscure speech, near-continuous panic or depression affecting the ability to function independently and appropriately, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, and inability to establish and maintain effective relationships, or any other symptoms of similar gravity. 


CONCLUSION OF LAW

Ratings for generalized anxiety disorder in excess of 30 percent prior to March 16, 2005, and/or in excess of 50 percent from March 16, 2005 through September 2012, are not warranted .  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (Code) 9400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of:  (1) the information and medical or lay evidence necessary to substantiate the claim, (2) the information and evidence VA will obtain, and (3) the information and evidence the claimant is to provide.  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  The Veteran received such notice (with respect to his claim for an increased rating for psychiatric disability) by letters in May 2005 and March 2006.

VA has also made reasonable efforts to identify and obtain relevant records in support of the claims.  38 U.S.C.A. § 5103A (a), (b) and (c).  The Veteran had the opportunity to testify at a hearing before the undersigned in September 2010.  The Board notes that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties:  (1) to fully explain the issue and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in September 2010, the undersigned indicated that the Veteran's testimony would focus on the issue of entitlement to a higher rating for the psychiatric disability, and noted the elements to substantiate the claim found lacking (such as evidence showing his disability was worse, as reflected in the criteria for a rating in excess of 50 percent).  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the nature and severity of the Veteran's psychiatric disability, and whether all pertinent records have been considered.  For example, VA outpatient records for the last several years were found to be lacking in the record (they have now been obtained).  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for a higher rating.  

The RO has obtained pertinent VA treatment records.  The Veteran has not identified any additional available evidence for consideration in his appeal.  VA has arranged for VA examinations to assess the psychiatric disability.  38 U.S.C.A. § 5103A(d).  The Veteran underwent VA examinations to determine the nature and severity of his psychiatric disability in May 2005, June 2006, and March 2011.  As the examination reports contain the Veteran's medical history and pertinent clinical findings sufficient to evaluate the psychiatric disability under governing rating criteria, the Board finds that the reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  As there is no indication of the existence of additional evidence to substantiate the portion of the claim addressed, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.  

At the time of a May 2005 VA psychiatric examination, the Veteran reported that he had not been hospitalized for any emotional problems since the previous examination [in September 2001].  He received outpatient treatment, including group therapy every other week for the previous three years.  He was prescribed doxepin (taken twice daily) by the psychiatrist; he stated that there was another medication that he took, prescribed by another doctor, which was hydroxyzine.  He reported that his symptoms included anxiety, fear, and anger.  He reported that he had not worked since 1985 because he was not looking for work.  He stated that he did not have a social life; his daily activities included watching the news, going to the store if necessary, preparing his own meals, and taking care of his home.  He reported that he could not sit around or be with people, he did not trust anybody of any race, and he felt anger at the police for "always beating and shooting black people for something stupid."  He reported that he tried to get along with people but could not as he did not trust anybody.  He reported symptoms of anxiety occurring daily and lasting for 5 to 10 minutes. 

On mental status examination, the Veteran was appropriately attired.  He was sullen, on guard, hostile, angry, and somewhat intimidating in disposition.  His speech was spontaneous.  No motor abnormalities were observed.  His mood was angry, hostile, and irritable, and his affect was tense.  He was well oriented to time, place, person, and date.  His general information was satisfactory.  He did not appear to be experiencing any perceptual disorder, but reported experiencing auditory hallucinations; he reported constantly hearing violence in his head, but stated that it was not his own thoughts.  He reported seeing people's spirits but could not state how frequently.  The examiner noted that the Veteran was very on guard during the interview, at the end of which he indicated that he included the examiner among the people who prejudge him.  There was no evidence of any systematized delusional thinking.  His retention and recall were normal.  The diagnosis was anxiety disorder, and the examiner assigned a GAF score of 40-50.  

On June 2006 VA examination, the Veteran reported that he had continued in outpatient treatment and had not been hospitalized; his treatment included group therapy two to three times per month.  He reported he had not been prescribed medication by the psychiatrist but took medication from his primary care physician.  He reported having violent thoughts.  He reported that he had not worked because he was not able to.  His family social life was "not too good."  He reported that he was always thinking about having run-ins with the police and others; his last run-in occurred a week earlier with a clerk at the store, although he walked away so that nothing happened.  He stated that, afterward, he wanted to hurt the clerk; he felt that she did not want to wait on him.  He reported his most recent episode of anxiety occurred earlier on the examination day, lasting three to four minutes and precipitated by leaving his apartment; he stated that he had these attacks daily whenever he went outside.  He reported sleep problems until he took his hydrocortisone.  His libido and appetite were unimpaired.  He reported occasionally having thoughts that he would rather be dead than alive, but he had no plans or intent of taking his life.  He reported often having thoughts of killing people, but he had never attempted to do so and had no intent or plans to do so. 

On mental status examination, the Veteran was casually dressed.  He was grumpy and almost hostile as the interview progressed.  His speech was spontaneous and there were no motor abnormalities, although he fidgeted.  Regarding affect, he glared at the examiner frequently, and his mood seemed irritable.  He was very oriented to time, place, person, and date.  His fund of general information was passable.  There was evidence of a perceptual thought disorder, although he did not become delusional during the examination.  He stated that he could not perform tasks regarding concentration or abstract thinking.  His retention and recall were fair.  The diagnosis was anxiety disorder, and a GAF score of 55 to 60 was assigned.

In a September 2010 opinion letter,  treating VA social worker (G.S.) stated that he had worked with the Veteran since 2003.  He stated that in the course of treatment, the Veteran had increasingly been self-disclosing regarding a personal assault in service.  He stated that the Veteran maintained limited social contacts and tended to exhibit harshly critical attitudes while expecting disagreement with others.  He noted that the Veteran had been chronically unemployed, had limited contact with family members, and had a low frustration tolerance.  He opined that the Veteran cannot compete in a competitive work environment and was unemployable due to his psychiatric impairments, including classic PTSD symptoms, together with medical conditions including dislocated disc, degenerative joint disease, pruritis, hypertension, gastroesophageal reflux disease, and allergies.  He noted that the Veteran had largely avoided psychiatric medications.

On March 2011 VA examination, it was noted that the Veteran had not been hospitalized for any emotional problems.  He continued his outpatient treatment with a mental health professional, group therapy every other week, and individual therapy monthly.  He took prescribed citalopram for sleep.  He took other medications, but they were not for treatment of a mental health disability.  He reported that he stayed very angry and had a lot of anxiety.  He reported that he could not work, stating that being around people was a problem.  He reported that the only social life he had was with the group in the hospital, as he had one friend who had passed away the previous month; a typical day involved watching the news and reading the paper, and occasionally going to the store.  He prepared his own meals.  He reported that his anger was getting worse, but he had not harmed anyone and had no intent to do so.  He did not endorse feeling helpless, hopeless, or sad.  He reported symptoms of anxiety whenever he was outside of his home, including feeling jittery with a sense of being in danger.  He reported that his feelings of anxiety occurred four to five times per week.  He reported trouble falling asleep because he was thinking.  His weight, appetite, and libido were unchanged.  He denied any suicidal ideation.  Homicidal thoughts crossed his mind, but he had no plans or intent to hurt anyone.  He reported experiencing auditory hallucinations of a man's angry voice, which he stated could be his own thoughts.  He denied having visual hallucinations.

On mental status examination, the Veteran was neatly and casually dressed and reasonably groomed.  He was initially almost hostile but seemed to become more thoughtful, responding with less anger, as the interview progressed.  His mood was initially irritable but became even by the end of the interview.  He was well oriented to time, place, person, and date.  His fund of general information was satisfactory.  He did not appear to be experiencing any perceptual disorder.  There were no disturbances in the form or content of his thoughts.  His concentration was adequate and his retention and recall were normal.  The diagnosis was anxiety disorder, and a GAF score of 58 was assigned.  The examiner noted anxiety, reports of suspiciousness, and sleep impairment, there was no memory loss; there was more of an angry mood than a depressed mood, and panicky feelings with closed doors.  The examiner noted the Veteran's reports that working around people caused him to become on edge and distrustful, especially with white people, and his social functioning was limited to interacting with his group members.  The examiner opined that the Veteran's social interaction was seen "through a prism of race and demeaning behaviors."  The examiner restated that the GAF score of 58 reflected the current severity of the Veteran's general anxiety.

Additional VA evidence includes outpatient treatment reports of the Veteran's individual, small group, and recreational therapy, which present a picture of the Veteran's disability that is largely consistent with that depicted on the VA examinations described previously.  For example, records in January 2006, April 2007, April 2008, and February 2011 describe such symptoms as isolation, distrust of others, depression, isolation/distancing, and anhedonia.  Also, in October 2010, the Veteran was doing "okay" with a mood that varied; at that time his sleep and appearance were adequate, his thought processes were organized, his judgment was fair, and his affect was constricted but appropriate.  Moreover, and in contrast to his depiction in other treatment records, recreational therapy reports show that the Veteran enjoyed conversation with others and interacted appropriately with peers and in a group setting.  In September 2012, he was noted to enjoy group therapy.  Notably, GAF scores, typically ranging from 40 to 50, were on average lower than GAF scores assigned during VA examinations:  40 in November 2004, April 2007, August 2008, May 2011, and May 2012; 45 in February 2011 and April 2011; 48 in November 2011; 50 in February 2012 and August 2012.  

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130. 

Generalized anxiety disorder and major depressive disorder are both evaluated under the same criteria in 38 C.F.R. § 4.130, Codes 9400 and 9434.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from generalized anxiety disorder and major depression under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Codes 9400 and 9434.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The Veteran's service-connected generalized anxiety disorder and recurrent major depression has been rated 30 percent prior to March 16, 2005 and 50 percent from March 16, 2005 through September 2012 under 38 C.F.R. § 4.130, Codes 9400 and 9434, and the General Rating Formula for Mental Disorders (General Formula).  Under the General Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32.  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

For the period considered in this appeal - from March 16, 2004 (i.e., one year prior to receipt of the claim on March 16, 2005) through September 2012 - the pertinent record is primarily comprised of VA treatment records and VA examination reports.  In discussing the periods before and after March 16, 2005, the Board will explain how the Veteran's psychiatric disability is not shown by the evidence to meet the criteria for ratings higher than 30 percent and 50 percent, respectively.  
Regarding the period of March 16, 2004 to March 16, 2005, it is noted that in an increased rating claim, the effective date for an increase in rating is generally the date of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  In this case, the claim for a higher rating was received on March 16, 2005.  However, with respect to disability compensation, the earliest effective date that may be assigned is the date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date, otherwise the effective date is the date of claim.  38 C.F.R. § 3.400(o)(2).  Therefore, in the present case, the Board will seek to determine whether during the year preceding March 16, 2005 there is evidence to show that an increased rating for the psychiatric disability was factually ascertainable.  

On review of the record, the Board finds that the Veteran's psychiatric symptoms affected his everyday life and his ability to function to a degree that more closely approximates the criteria for the 30 percent rating assigned, rather than a 50 percent rating at some ascertainable point.  That is, the evidence shows that the psychiatric symptoms were of such extent, severity, depth, and persistence as to have been productive of impairment greater than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but that it was not factually ascertainable that there were symptoms productive of occupational and social impairment with reduced reliability and productivity.

According to G.S., LCSW, in a statement received in March 2003, the Veteran had been enrolled at the VA outpatient psychiatric clinic since January 2003,.  He was involved in individual and group counseling along with medication management.  As noted in March 2004, the Veteran was an active participant in regular group sessions.  All members of the group were stable, as noted in many records.  In October 2004, it was noted that after nearly two years in group therapy the Veteran felt he had derived maximum benefit from the group (although he continued to attend therapy regularly).  The Veteran's assigned GAF score in November 2004 was 40, to indicate major impairment in several areas, which incidentally was the same GAF score as was given in September 2003, prior to the period under consideration.  The social worker did not explain the assigned score nor describe symptoms that typify the criteria for a 50 percent rating in conjunction with the assignation of the GAF.  For example, the Veteran was not noted to display a flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work relationships, nor was he noted to exhibit any other unlisted (in the rating criteria) symptoms of similar gravity.  The outpatient records revealed no impairment of thought processes or content.  

Instead, in a mental health plan note in November 2004, the Veteran's then current symptoms (from a diagnosis of PTSD) included poor sleep, nightmares, low frustration tolerance, homicidal ideation with concerns about ability to manage anger, social isolation/distrust, hopelessness, helplessness, and suicidal ideation (without plan or history of attempts).  These symptoms, however, comprised a list, and there is no indication as to whether they were merely reported by the Veteran or actual clinical findings of a healthcare provider.  There was no psychological testing or mental status examination to show such symptoms were clinically observed or actually manifest.  It was also indicated in the November 2004 note that the Veteran had initially been guarded and skeptical but had the insight that he was putting himself into a "box" by not socializing and by being disgusted with people, so he attended group therapy and was now more active and self-disclosing.  He was found to be intelligent and articulate, and his limitations were indicated to be that he was distanced from family and had a limited support network.  The symptoms and limitations that were discussed in November 2004 were similar, if not the very same, symptoms and limitations that were noted on a September 2003 record, prior to the period under consideration.  In other words, the evidence does not show a factually ascertainable point during the one-year period prior to the receipt of the claim for a higher rating on March 16, 2005, the Veteran's psychiatric disability increased in severity such that he met the criteria for an increased rating to 50 percent.  38 C.F.R. § 3.400(o)(2).  

Even if the evidence showed that the Veteran satisfied the criteria for a higher rating prior to March 16, 2004, particularly given the findings made on the September 2003 record, a 50 percent rating may not be assigned prior to the date of claim on March 16, 2005, because the increase in disability was not shown to have occurred within the one-year prior to the date of the claim.  The Board notes that the statutes and regulations pertaining to the effective date for an increased rating have been interpreted, in pertinent part, as providing that if an increase in disability precedes the claim by more than a year, the effective date for the higher rating is the date that the claim is received (date of claim).  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1),(2).  See also Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998).  The Federal Circuit Court has reaffirmed that "the plain language of [section] 5110(b)(2)... only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  See Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) (explaining that the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).  In view of the foregoing, a rating in excess of 30 percent is not warranted prior to March 16, 2005.  

Regarding the period from March 16, 2005 through September 2012, the Board finds the record shows the Veteran's psychiatric symptoms have affected his everyday life and his ability to function to a degree that more closely approximates the criteria for the 50 percent rating assigned than those for the next higher, 70 percent, rating.  That is, the evidence shows that the psychiatric symptoms were of such extent, severity, depth, and persistence as to have been productive of occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships (but not deficiencies in most areas).  

It was described in the VA examination reports of May 2005, June 2006, and March 2011 how the Veteran's psychiatric disability impacted his mood such that he was angry, hostile, and irritable.  He was described as harboring feelings of mistrust and suspicion of others, and that he experienced episodes of anxiety when he left his home.  As a result, he had a limited social life.  In one examination, he said he had no social life.  Despite evidence of the Veteran's social isolation, he evidently maintained friendships.  In one examination the Veteran's social life was described as not too good, yet he was not shown to lack a social life.  In another examination, his socialization appeared to be limited to the group at the hospital where he received outpatient treatment.  Although a treating social worker in a September 2010 statement indicated that he had limited contact with family members, it was not shown that he was completely isolated from family.  As will be further discussed below, outpatient treatment records clearly show that the Veteran had social functioning, if somewhat impaired, and that he maintained family and friend contacts, if somewhat limited.  These facts are more reflective of the criteria for a 50 percent rating (i.e., difficulty in establishing and maintaining effective work and social relationships) than the criteria for a 70 percent rating (i.e., inability to establish and maintain effective relationships).  

Additional examples from the VA examination findings show that the Veteran's symptoms were more consistent with the symptoms - in terms of type, degree, and frequency - that are contemplated by the criteria for a 50 percent rating rather than the criteria for a 70 percent rating, as follows.  Some of the more persistent symptoms experienced by the Veteran were, as previously noted, a disturbance of mood and anxiety episodes.  The latter were not described as panic attacks, but were noted to be frequent (daily or four to five times a week) and lasting minutes.  In any case, the episodes were not shown to be near-continuous or affecting his ability to function independently, appropriately, and effectively.  He lived on his own and was capable of managing his affairs and activities of daily functioning.  His anxiety did not prevent him from leaving his home, as he frequently attended medical appointments and went to the store.  His speech was typically spontaneous, and despite having evidence of a perceptual thought disorder he was generally noted to have no systematized delusional thinking.  Homicidal (but not suicidal) thoughts had crossed his mind, yet he had no plan or intent to harm anyone.  While at times the Veteran reported hallucinations, he was observed to be well oriented to time, place, person, and date.  Moreover, he was typically casually dressed and reasonably groomed.  In other words, he did not neglect his personal appearance or hygiene.  His fund of general information and memory were adequate, and there was no evidence he had difficulty in understanding commands.  

The Veteran had not been employed since the mid-1980s because, as he once indicated on a VA examination, he was not looking for work.  On a subsequent examination, he stated that he was not able to work, and a social worker noted in 2010 that he was unemployable due to a combination of disabilities, including psychiatric and physical impairments.  (On VA outpatient records in September 2006 and January 2010, he related he had "very bad back pain" from an industrial accident after which he underwent surgery that "made the problem worse"; he left his job at Sears a year after the injury and was not employed again.  His hearing testimony in November 2006 likewise indicated that he left his last job due to a back injury.)  So, while it appears from the VA examinations that the Veteran may have difficulty in adapting to stressful circumstances such as a work setting, which is a criterion for a 70 percent rating, the majority of his psychiatric symptoms in type, degree, and frequency appear equivalent to the criteria described for a 50 percent rating.  

On the basis of the findings on the VA outpatient treatment records in the file, the severity of the Veteran's generalized anxiety disorder and recurrent major depression likewise approximates the criteria for a 50 percent schedular rating, and the record for the period from March 16, 2005 through September 2012 reflects few, if any, symptoms of a psychiatric disability that typify the criteria for a 70 percent schedular rating.  The records of VA treatment tend not to show any objective evidence of obsessional rituals that interfered with routine activities, illogical or obscure speech, near-continuous panic or depression affecting the ability to function independently and appropriately, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, inability to establish and maintain effective relationships, or any comparable symptoms of the same severity and frequency.  For example, during group therapy, the Veteran and all others regularly appeared stable.  In April 2005, the Veteran reported that he never married because he never wanted to be "tied down" and had trust issues.  In group counseling in November 2005, it was the Veteran who reportedly advised another group member to "let go of his anger."  He began to use the Wellness Center in April 2007 for recreational therapy every week, which gave him something to look forward to, as reported in April 2007.  Also as noted then, he continued to avoid others, yet after an initial period, recreational therapy records indicate how well the Veteran interacted with others at the Wellness Center, with appropriate behavior and conversation with peers.  Despite some depictions of the Veteran as isolated, he is shown to have established and maintained some social relationships.  For example, in June 2007, he was busy with family/friend activities such as cookouts, even though he had feelings of anhedonia about it.  In September 2007, his therapist noted how the Veteran was becoming less isolated by changing his behavior, citing the Veteran's regular attendance at group therapy and his now frequent attendance at the gym.  In January 2008, the Veteran reported that things were "looking up" for him, noting he was seeing a woman in his building.  In July 2008, he enjoyed spending time with his family who threw him a birthday party.  In August 2008, he expressed optimism about dating again.  In November 2008, he enjoyed spending Thanksgiving with a friend and her family and was considering spending Christmas with his brother.  In March 2011, the Veteran reported that a friend who lived in his building died and he felt lonely (in May 2011, this friend was described as a "close friend"); he was continued on medication for depression and anxiety.  

Other outpatient notations likewise depict the Veteran with symptomatology that, in the Board's judgment, is not consistent with the criteria for a 70 percent rating.  In June 2009, in group counseling he advised another member on how to handle stress in the household.  In a May 2010 (and December 2011) suicide risk assessment, the Veteran was negative.  In October 2010, he was started on medication for anxiety and depression; his sleep was noted as poor at that time, yet by February 2011, his mood was "ok" without depression or excessive anxiety.  Also, his sleep, appetite, and energy were adequate; his thought processes were organized; and his speech was within normal limits.  In April 2011, he seemed depressed on a "minor" level.  In October 2011, ways to increase socialization were discussed with the Veteran, although he appeared reluctant.  In November 2011, he reported few positive relationships with little motivation to pursue friendships, yet he was noted to go out a lot, albeit by himself.  In February 2012, the Veteran spoke of minimal socialization in his life, but it was not shown that he was unable to establish and maintain effective relationships.  At that time his mood was "ok" and his thought processes were organized, without suicidal/homicidal ideation.  In short, such findings do not, in the Board's judgment, typify the criteria for a 70 percent rating under Codes 9400 and 9434 for the period from March 16, 2005 through September 2012.  
 
The record prior to October 1, 2012 shows few, if any, of the symptoms under the criteria for a 70 percent rating or any other symptoms of similar nature or gravity.  As previously noted, the Veteran was consistently well oriented, and he took care of his personal appearance.  The treatment records and examinations consistently show appropriate thought processes and content, as well as appropriate behavior.  There were very infrequent reports of passive homicidal ideation; and no delusions or hallucinations were observed on examinations.  While the Veteran endorsed having had auditory hallucinations on the May 2005 VA examination, such symptom was not observed by examiners or treatment providers and it was not shown to interfere with his routine activities.  Further, such reports are too vague and tenuous to provide an independent basis for rating his psychiatric disability.  The Veteran lived by himself and was capable of performing activities of daily living.  Frequent complaints included sleep problems, social isolation, anxiety episodes, and an irritable/angry/depressed mood, but the symptoms did not affect his ability to function independently.  Again, he had contact with family members and friends (although admittedly few), and was observed to be appropriately sociable with staff and peers in the gym.  He also performed activities of daily living without assistance, including attending (and reliably so) very frequent medical appointments and going to the store.  While the evidence suggests the Veteran would find it difficult to adapt to stressful settings such as in the workplace, he was not employed.  The reasons for this varied, as the Veteran indicated both that he was not looking for work and that he was not able to work.  As for his reported inability to work, the Veteran related during therapy sessions that he had injured his back in an industrial accident and soon thereafter left his job, and that he still had "very bad" back pain.  This disability picture, in short, demonstrates that his psychiatric functioning was at a level not as severe as he alleges (he testified in 2010 that his disability was worse than the 50 percent rating), and his symptomatology more closely approximated the criteria for a 50 percent rating than a 70 percent rating.  

The VA examiners and mental healthcare providers have not been consistent in terms of assigning GAF scores over the course of the period from March 16, 2005 through September 2012.  The characterization of the level of the Veteran's overall social and occupational impairment from psychiatric disability ranged from 40 (indicating major impairment in several areas) to 60 (indicating moderate symptoms), and the scores fluctuated at different times during the period.  The VA examiners generally assigned higher scores (40-50, 55-60, 58), than were disclosed in outpatient records (40, 45, 48, 50).  In the face of divergent opinions on social and occupational impairment, it is noteworthy to acknowledge that an examiner's classification of the level of a psychiatric impairment by words or by a GAF score is to be considered, but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126.  For example, while a GAF score of 40-50 was assigned on the May 2005 VA examination, the Board observes that the score was unexplained and the symptoms noted on that examination were not the serious (or greater) type of symptoms consistent with scores in that range.  The June 2006 and March 2011 VA examination GAF scores in the range for moderate symptoms appear to be more in line with, or a better reflection of, the clinical findings noted on those occasions, which as previously discussed approximated the criteria for a 50 percent rating.  The Board also observes that on most occasions when the lowest score of 40 was assigned on outpatient records, the social worker utilized the same list of symptoms and history when describing the Veteran's disability.  In fact, his same comments (including the diagnosis of PTSD, whereas a staff psychiatrist consistently diagnosed anxiety disorder and depression) were repeated verbatim over the course of many years, beginning in September 2003, and there was no variance in terms of the type, severity, or frequency of the symptoms.  Without qualifying his evaluations of the Veteran's disability, explaining the persistent assignment of a GAF score of 40, or even reconciling his diagnosis with the staff psychiatrist, the Board finds that such low-ranging GAF scores (of themselves) do not provide a separate basis for increasing the ratings.

Given the foregoing, the Board finds that the symptomatology from the Veteran's psychiatric disability is more consistent with the criteria for a 50 percent schedular rating under Codes 9400 and 9434. 

The Board acknowledges the Veteran's testimony and lay statements submitted in support of the claim, which detail the types of problems resulting from the Veteran's psychiatric disability.  The levels of functioning impairment described by the Veteran are contemplated by the criteria for the 30 percent rating and the 50 percent rating assigned for the periods of time on appeal.  Therefore, they do not support the assignment of higher schedular ratings.  

Finally, although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, for the period prior to October 1, 2012, comparing the Veteran's disability level and the symptomatology of his generalized anxiety disorder and recurrent major depression to the Rating Schedule, it is found that the degree of disability manifested by the various complaints discussed in the decision above is wholly encompassed or covered by the Rating Schedule, which provides for higher ratings of 50 percent (for the period from March 16, 2004 to March 16, 2005) and 70 percent (for the period from March 16, 2005 through September 2012) for more severe symptoms, related symptoms, or symptoms of the same type, severity, and frequency during those time frames.  For example, the nature and extent of the Veteran's anxiety, mood deficiencies, and social/industrial impairment, which as discussed previously had comprised his primary symptomatology, are all incorporated in the schedular criteria for evaluating mental disorders.  In other words, the Veteran, who has not required hospitalization to treat his disability, does not experience any symptomatology not already encompassed or covered in the Rating Schedule.  As earlier noted, the symptoms listed in the rating criteria for evaluating mental disorders do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, while some of the Veteran's symptoms may not be specifically listed in the rating criteria (e.g., suspicion or mistrust of others), they are still contemplated by the criteria to determine how they affect his level of occupational and social impairment.

In light of the foregoing, the Board finds that the assigned schedular ratings prior to October 1, 2012 are adequate and that referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not required.


ORDER

The appeal seeking ratings for generalized anxiety disorder in excess of 30 percent prior to March 16, 2005 and in excess of 50 percent from March 16, 2005 through September 2012, is denied.  


REMAND

The remaining issues on appeal are entitlement to a rating higher than 70 percent from October 1, 2012 for generalized anxiety disorder and recurrent major depression and entitlement to a TDIU rating.  The former issue is inextricably intertwined with the latter, which requires additional development.  

In the Joint Motion for Partial Remand, dated in June 2013 regarding the claim for TDIU, the parties noted that the Board in its December 2012 decision did not provide adequate identification for its conclusion that the Veteran would not be precluded by his service-connected disabilities from more isolated types of employment such as light assembly or mailroom type of work.  This was viewed as speculative, rather than as affirmative, evidence of employability.  Thus, the Board remanded the case in December 2013 to obtain a clarifying medical opinion that addressed the Veteran's employability in light of his service-connected impairment, educational background (high school GED), and occupational history (last work as a merchandise handler for Sears in 1986).  
In the ensuing VA medical opinion of January 2014, a physician opined that it was less likely than not that the Veteran's current condition, in and of itself, precluded substantially gainful employment.  Among other comments, he stated that depending on the treatment options for generalized anxiety disorder, the Veteran may or may not require work modifications such as no operation of machinery and no driving, and that job options today included home-based employment if getting along with others in a workplace setting was a significant factor for him.  It does not appear that the examiner took into account the Veteran's educational background and occupational history, or that he provided a clear depiction of the particular functional and industrial restrictions that the Veteran would experience from his service-connected generalized anxiety disorder and recurrent major depression (the latter disability having been added by the RO in a February 2014 rating decision).  For example, given the Veteran's education, work experience, and service-connected disability restrictions, what types of work would not be foreclosed to him, if any?

Given the foregoing evidence and contentions, the Board determines there is a need to obtain a clarifying medical opinion, as well as an opinion from a vocational rehabilitation counselor, to address the issue of the Veteran's employability.  

Moreover, the Board requested that in readjudicating the Veteran's TDIU rating, the RO was to consider an extraschedular rating under 38 C.F.R. § 4.16(b), if warranted (that is, if the schedular requirements for TDIU in 38 C.F.R. § 4.16(a) remained unmet).  This was not done.  

Accordingly, the case is REMANDED for the following:

1.  Return the claims file to the VA examiner who provided the medical opinion in January 2014, or if unavailable to another psychiatrist or psychologist, to furnish a clarifying opinion on whether the Veteran's generalized anxiety disorder and recurrent major depression, in and of itself, precluded "substantially gainful" employment.  The opinion provider should describe the Veteran's functional and industrial impairment from his service-connected psychiatric disabilities, and with consideration of the Veteran's educational background (high school GED) and occupational history (last working as a merchandise handler for Sears in 1986), furnish an assessment (without consideration of his age and any nonservice-connected disabilities) as to the types of employment he would be able to participate in from a medical standpoint, if any.  

The opinion provider is advised that "substantially gainful" employment means work that is more than marginal and permits an individual to earn a "living wage" consistent with his education and occupational experience. 

A provider must include rationale for all opinions.

2.  If the medical opinion provided in response to the question posed in #1 above is that the Veteran's service-connected psychiatric disabilities did not (of itself) preclude "substantially gainful" employment, arrange for the record to be forwarded to a VA Vocational Rehabilitation Division counselor for review and an advisory opinion.  Based on review of the record, the counselor should offer an opinion regarding the effect the Veteran's service-connected generalized anxiety disorder and recurrent major depression had on his employability, considering his education (high school GED) and occupational experience (work as a merchandise handler for Sears until 1986), but not the effects of age and any nonservice-connected disabilities.  

The consulting vocational specialist should opine whether the Veteran's service-connected disabilities preclude him from participating in any substantially gainful employment consistent with his education and work experience.  The consultant should identify (provide examples of) the types of employment that would be inconsistent with the service-connected disabilities (in light of the Veteran's education and work experience) and any types of employment that would remain feasible despite the service-connected disabilities (and his limited work experience).  Further, the consultant should provide an opinion as to whether rehabilitation services would be available to the Veteran with regard to any vocation for which he has the necessary educational skills and background to pursue and for which his mental conditions enable him to permit training.  

The VA vocational counselor should provide rationale for the opinion offered, to specifically include comment on the assessment of the VA examiner in January 2014 (and any subsequent clarifying opinion).  

3.  After completion of the above, readjudicate the claims for a rating higher than 70 percent for generalized anxiety disorder and recurrent major depression from October 1, 2012 and for a TDIU rating, to include consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) prior to October 1, 2012, as the schedular requirements for TDIU under 38 C.F.R. § 4.16(a) remained unmet for that period.  If either remains denied, furnish the Veteran and his representative an appropriate supplemental SOC, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


